Name: Commission Regulation (EEC) No 3397/84 of 3 December 1984 derogating from Regulation (EEC) No 1292/81 as regards the quality standards for leeks
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 314/ 12 Official Journal of the European Communities 4. 12. 84 COMMISSION REGULATION (EEC) No 3397/84 of 3 December 1984 derogating from Regulation (EEC) No 1292/81 as regards the quality standards for leeks (a) in (i) 'Class I :  the following is added after the first para ­ graph : 'Slight traces of soil within the shaft are permitted.' ;  the final paragraph is replaced by the following : 'At least one-third of the total length or half the sheathed part must be white to greenish white . However, in early leeks (') the white to greenish white part must represent at least one-quarter of the total length or one-third of the sheathed part . (') Direct-drilled, non-transplanted leeks, harvested in spring or early summer.' : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular the second subparagraph of Article 2 (2) thereof, Whereas the quality standards for leeks are laid down in Annex I to Commission Regulation (EEC) No 1292/81 (3); Whereas experience has shown that production and harvesting methods make it impossible to observe in their entirety the standards laid down for colour and cleanness ; whereas this should be taken into account in the quality standards ; Whereas a considerable volume of 'early' leeks is produced in some Member States ; whereas 'early' leeks should be included in the quality standards ; Whereas, however, sufficient experience should be gained before the standards are permanently amended ; whereas further temporary derogations from the quality standards for leeks should therefore be allowed without the quality of the product being thereby affected ; Whereas, for practical reasons, these derogations should be published in a single Regulation together with those contained in Regulation (EEC) No 91 1 /84 (4), which latter can accordingly be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The following derogations from Annex I to Regulation (EEC) No 1292/81 shall 3pply : 1 . In Title II 'Provisions concerning quality' under B 'Classification ' : (b) in (ii) 'Class II ' :  the following is added after the first para ­ graph : 'Traces of soil within the shaft are permitted.' ;  the last paragraph is replaced by the follo ­ wing : ' In all leeks, the white to greenish white part must represent at least one-quarter of the total length or one-third of the sheathed part.' ; (c) in (iii) 'Class III ', footnote (') becomes (2) and the last indent is replaced by the following : '  slight traces of external soil '. 2 . In Title III 'Provisions concerning sizing' under (i), the second paragraph is replaced by the following : 'The minimum diameter is fixed at 8 mm for early leeks and 10 mm for other leeks .' 3 . In Title VI 'Provisions concerning marking' under B 'Nature of produce ', the sentence shall be supple ­ mented by the following : '. . . or "Early leeks" in all relevant cases'. Article 2 Commission Regulation (EEC) No 911 /84 is hereby repealed . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities, It shall apply until 31 August 1986 . (') OJ No L 118 , 20 . 5 . 1972, p. 1 . 0 OJ No L 130 , 16 . 5 . 1984, p. 1 . 0 OJ No L 129, 15 . 5 . 1981 , p. 38 . (4) OJ No L 94, 4 . 4 . 1984, p. 13 . 4. 12. 84 Official Journal of the European Communities No L 314/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1984. For the Commission Poul DALSAGER Member of the Commission